
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


JANUS CAPITAL GROUP INC.
EMPLOYEE STOCK PURCHASE PLAN
As Amended and Restated Effective October 23, 2006


        1.     Purpose of the Plan. The purpose of this Employee Stock Purchase
Plan (the "Plan") is to encourage and enable Eligible Employees of Janus Capital
Group Inc. ("Janus" or the "Company") and certain of its Subsidiaries and
Affiliated Entities to acquire proprietary interests in Janus through the
ownership of Common Stock in order to establish a closer identification of their
interests with those of Janus by providing them with a more direct means of
participating in its growth and earnings which, in turn, will provide motivation
for participating Employees to remain with and to give greater effort on behalf
of Janus.

        2.     Definitions. The following words or terms, when used herein,
shall have the following respective meanings:

        (a)   "Account" shall mean and refer to the funds accumulated during the
Offering Period with respect to an individual Employee as a result of deductions
from such Employee's paycheck during the Offering Period for the purpose of
purchasing Shares under this Plan.

        (b)   "Active Service" shall mean and refer to the state of being paid
for services performed or paid while absent for sickness, vacation, holidays or
paid leave of absence, but shall not include termination or severance payments.

        (c)   "Board" shall mean the Board of Directors of Janus.

        (d)   "Code" shall mean the United States Internal Revenue Code of 1986,
as amended.

        (e)   "Committee" shall mean and refer to the Committee appointed by the
Board to administer this Plan.

        (f)    "Eligible Compensation" shall mean and refer to the Employee's
annual rate of base pay as determined from the payroll records on such date as
shall be designated by the Board or the Committee for any offering of Shares
made under this Plan. Base pay includes gross straight time, sick pay, vacation
pay or holiday pay, as the case may be, after any other payroll deductions, but
excludes overtime, commissions, bonuses and other forms of variable
compensation.

        (g)   "Eligible Employee" or "Employee" shall mean and refer to a person
regularly employed by Janus or one of its Subsidiaries or Affiliated Entities
designated by the Board or the Committee on such date as shall be designated by
the Board or the Committee for an offering of Shares made pursuant to this Plan;
provided, however, persons whose customary employment is for only 20 hours or
less per week or for not more than five months in any calendar year shall not be
an "Employee" or an "Eligible Employee" as those terms are used herein.

        (h)   "Enrollment Agreement" means an agreement between Janus and an
Employee, in such form as may be established by Janus from time to time,
pursuant to which the Employee elects to participate in this Plan, or elects
changes with respect to such participation as permitted under this Plan.

        (i)    "Enrollment Period' shall mean and refer to that period of time
prescribed in any offering of Shares made under this Plan beginning on the first
day Eligible Employees may elect to participate in the Offering Period to
purchase Shares and ending on the last day such elections to participate are
authorized to be received and accepted.

        (j)    "Fair Market Value" shall mean and refer to the average of the
high and low sales prices for Shares traded on the New York Stock Exchange.

        (k)   "Janus" shall mean and refer to Janus Capital Group Inc.

--------------------------------------------------------------------------------




        (l)    "Offering Date" shall mean the first Trading Day of each Offering
Period as designated by the Board or the Committee.

        (m)  "Offering Period" shall mean and refer to a period of time
established in advance by the Committee or its appropriate delegate in its sole
discretion, during which installment payments shall be made to purchase Shares
pursuant to an offering made under this Plan.

        (n)   "Option" or "Options" shall mean and refer to the right or rights
granted to Eligible Employees to purchase Shares pursuant to an offering made
under this Plan.

        (o)   "Outstanding Election" shall mean the then-current election to
purchase Shares in an offering under this Plan, or that part of such an
election, which has not been cancelled (including voluntary cancellation by the
Employee under Section 9 and deemed cancellations under Section 14) prior to the
close of business on the last Trading Day of the Offering Period.

        (p)   "Purchase Price Per Share" shall be eighty-five percent (85%) of
the Fair Market Value on the last Trading Day of the Offering Period; provided,
however, the Purchase Price Per Share will in no event be less than the par
value of the Shares.

        (q)   "Shares" or "Common Stock" shall mean and refer to shares, $0.01
par value, of common stock of Janus, which it is authorized by its Certificate
of Incorporation to issue.

        (r)   "Subsidiary" or "Affiliated Entity" shall mean any corporation
(other than Janus) in an unbroken chain of corporations beginning with Janus if,
at the Offering Date of the Option, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

        (s)   "Trading Day" shall mean a day on which the New York Stock
Exchange is open for trading.

        3.     Shares Reserved for Plan. On June 14, 2000, a total of 4,000,000
Shares of Janus Common Stock were reserved as authorized and unissued for this
Plan. The Shares so reserved may be issued and sold pursuant to one or more
offerings under this Plan. With respect to any such offering, the Board or the
Committee will determine the number of Shares remaining available under the Plan
on or before the Offering Date, the length of the Offering Period, the Offering
Date and such other terms and conditions not inconsistent with the Plan as may
be necessary or appropriate.

        In the event of a subdivision or combination of Janus' Shares, the
maximum number of Shares which may thereafter be issued and sold under the Plan
and the number of Shares under elections to purchase at the time of such
subdivision or combination will be proportionately increased or decreased, the
terms relating to the price at which Shares under elections to purchase will be
sold will be appropriately adjusted, and such other action will be taken as in
the opinion of the Board or the Committee is appropriate under the
circumstances. In the case of reclassification or other changes in Janus'
Shares, the Board or the Committee will make appropriate adjustments.

        The number of Shares which an Eligible Employee may purchase in an
offering under the Plan may be reduced in the event the offering is
over-subscribed. No Option granted to an Eligible Employee in an offering under
the Plan shall permit such Employee to purchase Shares which, if added together
with the total number of Shares purchased by all other Employees in such
offering, would exceed the total number of Shares remaining available under the
Plan on the Offering Date of such offering. As of the close of business on the
last Trading Day of the Offering Period in an offering, the number of Shares
which all Eligible Employees have elected to purchase under Outstanding
Elections shall be counted. If the total number of Shares which all Eligible
Employees have elected to purchase under Outstanding Elections in the offering
exceeds the number of Shares remaining available under the Plan, the number of
Shares for which each such Outstanding Election is effective shall be reduced

2

--------------------------------------------------------------------------------




on a pro rata basis, and the total number of Shares which may be purchased
pursuant to all such Outstanding Elections shall not exceed the total number of
Shares remaining available under the Plan.

        All Shares available to be sold in any offering under this Plan in
excess of the total number of Shares purchased by Eligible Employees in any such
offering shall continue to be reserved for this Plan and shall be available for
inclusion in any subsequent offering under this Plan.

        4.     Administration of the Plan. This Plan shall be administered by a
Committee appointed by the Board (consisting of not less than three members of
the Board who are not eligible to participate in this Plan and one of whom shall
be designated as Chairman of the Committee) or the Committee's delegates. The
Committee is vested with full authority to make, administer and interpret such
equitable rules and regulations regarding this Plan, to make amendments to the
Plan itself, as it may deem advisable, delegate its administrative authority,
and implement minimum and maximum contribution rates. Its determinations as to
the interpretation and operation of this Plan shall be final and conclusive.

        The Committee may act by a majority vote at a regular or special meeting
or by a decision reduced to writing and signed by a majority of the Committee
without holding a formal meeting. Whenever under this Plan an action may be
taken by the Board or the Committee, in the case of inconsistent or
contradictory actions, the action of the Board shall prevail.

        Vacancies in the membership of the Committee arising from death,
resignation, removal or other inability to serve shall be filled by appointment
by the Board.

        5.     Grant of Option; Limitations.

        (a)   Grant of Option. The Board or Committee may from time to time
grant or provide for the grant of an Option in each Offering Period as selected
by the Board or Committee. On each Offering Date, this Plan shall be deemed to
have granted to the Eligible Employee an Option to purchase as many Shares
(which may include a fractional share) as the Employee will be able to purchase
with the payroll deductions credited to the Employee's Account during Employee's
participation in that Offering Period (subject to the limitations set forth
below and Section 3).

        (b)   Limit on Number of Shares Purchased. Notwithstanding the above,
the maximum number of Shares an Employee may purchase during each Offering
Period shall be 1,500 Shares (subject to the limitations set forth below and
Section 3). In addition to the limits on an Employee's participation in the Plan
set forth herein, the Board or Committee in its sole discretion may establish
new or change existing limits on the number of Shares an Employee may elect to
purchase with respect to any Offering Period if such limit is announced prior to
the beginning of the first Offering Period to be affected.

        (c)   Limit on Value of Shares Purchased. Any provisions of the Plan to
the contrary notwithstanding, no Employee shall be granted an Option to purchase
Shares under this Plan which permits his or her rights to purchase Shares under
all such plans of Janus and its Subsidiaries to accrue at a rate which exceeds
twenty-five thousand dollars ($25,000) of the Fair Market Value of such Shares
(determined at the time such Option is granted) for each calendar year in which
such Option is outstanding at any time.

        (d)   5% Owner Limit. Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an Option to purchase Shares under
this Plan if such Employee (or any other person whose stock would be attributed
to such Employee pursuant to Section 424(d) of the Code), immediately after such
Option is granted, owns or holds Options to purchase Shares possessing five
percent (5%) or more of the total combined voting power or value of all classes
of Shares of Janus or any of its Subsidiaries.

3

--------------------------------------------------------------------------------




        (e)   Other Limitation. The Board or the Committee may determine, as to
any offering of Common Stock made under this Plan, that the offer will not be
extended to highly compensated Employees within the meaning of Section 414(q) of
the Code.

        6.     Participation in the Plan. An Eligible Employee may become a
participant by completing the prescribed Enrollment Agreement and submitting
such form to the Company, or with such other entity designated by the Company
for this purpose, prior to the commencement of the offering to which it relates.
The Enrollment Agreement may be completed at any time after the Employee becomes
eligible to participate in the Plan, and will be effective as of the Offering
Date next following the receipt of a properly completed Enrollment Agreement by
the Company (or the Company's designee).

        7.     Automatic Re-Enrollment. At the termination of each offering,
each participating Employee who continues to be eligible to participate shall be
automatically re-enrolled in the next offering, unless the Employee has
withdrawn from the Plan in accordance with Section 9 or is otherwise ineligible
to participate in the next offering. Upon a termination of the Plan as a whole,
any balance in Employee's Account shall be refunded to him or her as soon as
practicable thereafter.

        The Company may require current participants to complete and submit a
new Enrollment Agreement at any time it deems necessary or desirable to
facilitate Plan administration or for any other reason.

        8.     Payroll Deductions and Adjustments to Deductions. At the time an
Employee submits his or her authorization for a payroll deduction, he or she
shall elect to have a designated percentage or dollar amount of Eligible
Compensation deducted on each payday during the time Employee is a participant
in an offering. Employee may withdraw his or her initial Enrollment Agreement
before the Offering Period commences by submitting the prescribed withdrawal
notice to the Company (or the Company's designee) prior to the Offering Date for
such Offering Period.

        Payroll deductions for an Employee shall commence on the Offering Date
(or as soon as administratively practicable thereafter) and shall continue
through subsequent offerings pursuant to Section 7. All payroll deductions made
by an Employee shall be credited to Employee's Account under the Plan. An
Employee may not make any separate cash payment into such Account.

        An Employee may elect to increase or decrease the rate of his or her
payroll deduction during an Offering Period by submitting the prescribed
notification form to the Company (or the Company's designee) at any time prior
to the first day of the last calendar month of such Offering Period. Such
adjustment to Employee's payroll deduction will be effective as soon as
administratively practicable thereafter and will remain in effect for successive
offerings unless participation is earlier withdrawn by Employee as provided in
Section 9 or until Employee's termination of employment or Employee is otherwise
ineligible to participate in the next Offering Period.

        Notwithstanding the foregoing, the Company may adjust participant's
payroll deductions at any time during an Offering Period to the extent necessary
to comply with Section 423(b)(8) of the Code and the limitations of Section 5.
Beginning with the next calendar year's first offering, payroll deductions will
recommence and be made in accordance with the Outstanding Election prior to such
Company adjustment, unless the Employee withdraws in accordance Section 9, or is
otherwise ineligible to participate in such offering.

        9.     Withdrawal from Offering Period After Offering Date. An Employee
may withdraw from an offering after the applicable Offering Date, in whole but
not in part, at any time prior to the first day of the last calendar month of
such Offering Period by submitting the prescribed withdrawal notice to the
Company (or the Company's designee). If an Employee withdraws from an offering,
Employee's Option for such offering will automatically be terminated, and the
Company will refund in cash the Employee's entire Account balance for such
offering as soon as practicable thereafter.

4

--------------------------------------------------------------------------------




        The Employee's withdrawal from a particular offering shall be
irrevocable. If an Employee wishes to participate in a subsequent offering, he
or she will be required to re-enroll in the Plan by making a timely filing of a
new Enrollment Agreement in accordance with Section 6.

        10.   Method of Payment. Payment for Shares purchased pursuant to the
Plan shall be made in installments through periodic payroll deductions, with no
right of prepayment. Each Employee electing to purchase Shares shall authorize
the withholding from his or her pay for each payroll period during the Offering
Period the percentage or dollar amount of Eligible Compensation. Such deductions
shall be in uniform periodic amounts in conformity with his or her employer's
payroll deduction schedule (subject to adjustments made in accordance with this
Plan). The amount of each Employee's payroll deductions shall be credited to
such Employee's Account.

        If in any payroll period, an Employee has no pay or his or her pay is
insufficient (after other authorized deductions) to permit deduction of the full
amount of his or her installment payment, then (i) the installment payment for
such payroll period shall be reduced to the amount of pay remaining, if any,
after all other authorized deductions, and (ii) the percentage or dollar amount
of Eligible Compensation shall be deemed to have been reduced by the amount of
the reduction in the installment payment for such payroll period. Deductions of
the full amount originally elected by Employee will recommence when his or her
pay is sufficient to permit such deductible amount; provided, however, no
additional amounts will be deducted to satisfy the Outstanding Election.

        11.   Interest on Payments. No interest shall be paid on sums withheld
from an Employee's pay for purchase of Shares under this Plan.

        12.   Rights as Stockholder. An Employee will become a stockholder with
respect to Shares that are purchased pursuant to Options granted under the Plan
when such Shares are transferred into an Employee's name on the books and
records of Janus. In no event may Shares be purchased pursuant to an Option more
than 27 months after the Offering Date of such Option. Ownership of Shares
purchased under the Plan will be entered on the books and records of Janus as
soon as administratively practicable after payment for the Shares has been
received in full by Janus. Shares purchased under the Plan will be issued as
soon as practicable after an Employee becomes a stockholder. An Employee will
have no rights as a stockholder with respect to Shares for which an election to
purchase has been made under the Plan until such Employee becomes a stockholder
as provided above.

        13.   Rights to Purchase Shares Not Transferable. An Employee's rights
under his or her election to purchase Shares under this Plan may not be sold,
pledged, assigned, or transferred in any manner. If an Employee's rights are
sold, pledged, assigned, or transferred in violation of this Section 13, the
right to purchase Shares of the Employee guilty of such violation shall
terminate, and the only right remaining under such Employee's election to
purchase will be to receive a refund of the amount then credited to the
Employee's Account.

        14.   Deemed Cancellations.

        (a)   Events Constituting a Deemed Cancellation.

        (i)    Leave of Absence, Layoff or Temporarily Out of Active Service. An
Employee purchasing Shares under the Plan who is granted an unpaid leave of
absence, is laid off, or otherwise temporarily out of Active Service during the
Offering Period without terminating employment shall be eligible to remain a
participant in the Plan during such absence, for a period of no longer than
90 days or, if longer, so long as the Employee's right to reemployment with his
or her employer is guaranteed either by statute or contract (but not beyond the
last day of the Offering Period). The provisions of Section 10 shall apply if
the Employee has no pay or his or her pay is insufficient (after other
authorized deductions) to cover the required installment payments during such
absence. If an Employee does not return to Active Service upon the expiration of
his or her leave of absence or lay-off or, in any event, within 90 days from the
date of his or her leaving Active

5

--------------------------------------------------------------------------------



Service (unless the Employee's right to reemployment with his or her employer is
guaranteed either by statute or contract), his or her election to purchase shall
be deemed to have been cancelled on the 91st day after such Employee's leaving
Active Service.

        (ii)   Termination of Employment. If, before an Employee has completed
payment for Shares under the Plan, he or she resigns, is dismissed or
transferred to a company other than Janus or a Subsidiary of Janus, or if the
entity by which he or she is employed should cease to be a Subsidiary of Janus,
his or her election to purchase shall be deemed to have been cancelled at that
time; provided, however, that the Committee in its sole discretion may in lieu
thereof specify that there shall be a "Substitution or Assumption" (and not a
deemed cancellation) of an election to purchase if the Committee determines that
a company or entity and Janus have made satisfactory arrangements for such
company or entity to substitute a new option for the Option under such election
to purchase, or to assume such Option under such election to purchase, by reason
of a transaction (A) that is a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization, or liquidation, as defined in
Section 424(a) of the Code and regulations thereunder (including a spin-off,
split-up or similar transaction); (B) pursuant to which the excess of the
aggregate fair market value of the shares subject to the new option immediately
after the Substitution or Assumption over the aggregate option price of such
shares is not more than the excess of the aggregate fair market value of all
Shares subject to the Option immediately before the Substitution or Assumption
over the aggregate option price of such Shares; and (C) pursuant to which the
new option or the assumption of the Option does not give the Employee additional
benefits which he or she did not have under the Option.

        (iii)  Death of a Participant. If an Employee dies before he or she has
completed payment for Shares under the Plan, his or her election to purchase
Shares shall be deemed to have been cancelled on the date of death. As soon as
administratively feasible after the death of an Employee, the amount then
credited to the Employee's Account shall be paid in cash to the beneficiary or
beneficiaries designated by the Employee on a beneficiary designation form filed
with Janus before such Employee's death or, in the absence of an effective
beneficiary designation, to the executor, administrator or other legal
representative of the Employee's estate.

        (b)   Terms and Conditions of a Deemed Cancellation. In the event that
an Employee's election to purchase Shares is deemed to be cancelled as defined
above in this Section 14, the Employee shall be withdrawn from Plan
participation and cease to be a participant, and the Company will refund in cash
the Employee's entire Account balance for such offering as soon as practicable
thereafter.

        (c)   Terms and Conditions of a Substitution or Assumption. If the
Committee determines under Section 14(a)(ii) of the Plan to provide a
Substitution or Assumption of Options granted hereunder, the Employee shall have
no further rights under this Plan and the Employee's rights, if any, to his or
her Account or to purchase any property in lieu of Shares shall be governed
exclusively by the arrangements effecting such Substitution or Assumption
including any stock purchase plan of the company or entity substituting a new
option for an Option or assuming an existing Option.

        15.   Application of Funds. All funds received by Janus in payment for
Shares purchased under this Plan and held by Janus at any time may be used for
any valid corporate purpose.

        16.   No Employment/Service Rights. Neither the action of the Company in
establishing the Plan, nor any action taken under the Plan by the Board or the
Committee, nor any provision of the Plan itself, shall be construed so as to
grant any person the right to remain in the employ of the Company, a Subsidiary
or an Affiliated Entity for any period of specific duration, and such person's
employment may be terminated at any time, with or without cause.

6

--------------------------------------------------------------------------------




        17.   Commencement of Plan; Restatement. This Plan originally commenced
on July 13, 2000. This amendment and restatement of the Plan as set forth herein
is effective October 23, 2006, and applies to offerings following such date.

        18.   Government Approvals or Consents; Amendment. This Plan and any
offering and sales to Employees under it are subject to any governmental or
regulatory approvals or consents that may be or become applicable in connection
therewith. The Board or the Committee may terminate the Plan at any time and may
make such changes in the Plan and include such terms in any offering under this
Plan as may be necessary or desirable, including, but not limited to, such
changes as may be necessary or desirable, in the opinion of counsel for Janus,
to comply with the rules or regulations of any governmental authority, or to be
eligible for tax benefits under the Code or the laws of any state.

7

--------------------------------------------------------------------------------





QuickLinks


JANUS CAPITAL GROUP INC. EMPLOYEE STOCK PURCHASE PLAN As Amended and Restated
Effective October 23, 2006
